DETAILED ACTION
Claims 11-20 are withdrawn; claims 1, 4 and 6-9 are cancelled; claims 2-3, 5, 10 and 21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the Appeal Brief filed on 20 September 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:


/UNSU JUNG/
Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                             
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-3, 5, 10 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1
The claim(s) recite(s) a method (process) for generating an enhanced two-dimensional ECG trace chart. 

Step 2A, Prong One
Regarding claim 21, the limitations of “generating a two-dimensional ECG trace only in two dimensions along X and Y axes from the first data set of electrical activity” and “generating visual indicators from the second data set and embedding the visual indicators on the ECG trace only in two dimensions within the X and Y axes in an enhanced two-dimensional ECG trace chart consisting of two dimensions” are processes, as drafted, covers performance of the limitations that can be performed by a human using a pen and paper under the broadest 

Step 2A, Prong Two
This judicial exception is not integrated into a practical application. In particular, the claim recites two additional elements of “collecting a first data set of electrical activity of a patient’s heart over a sequence of sample times via at least one of: electrodes of a medical tool internal to the patient, or sensors external to the patient” and “collecting a second data set that is associated with but different from the first data set of electrical activity via at least one of: the electrodes of the medical tool internal to the patient, or the sensors external to the patient.” Electrodes and sensors are recited a high-level of generality (i.e., any electrode or sensor able to detect cardiac electrical activity) and they amount to no more than mere pre-solution activity of data gathering. “Biopotential Electrodes”, J.D. Bronzino Ed., Second Edition, CRC Press LLC, Boca Raton) and all uses of the recited judicial exception require the pre-solution activity of data gathering. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using electrodes/sensors to collect the first data set amounts to no more than mere pre-solution activity of data gathering, which does not amount of an inventive concept. Therefore, the claim is not patent eligible.

Regarding claim 2, the limitation of “electrodes are located on a distal end of the medical tool” further limits the electrodes to be placed at a specific location. However, this limitation amounts to no more than mere pre-solution activity of data gathering as set forth above for claim 1. Further, this pre-solution 
Regarding claim 3, the limitation of “the sensors external to the patient are disposed on a body surface of the patient” further limits the sensors to be placed at a specific location of the patient. However, this limitation amounts to no more than mere pre-solution activity of data gathering as set forth above for claim 1. Further, this pre-solution activity of data gathering using sensors placed on a body surface of the patient is well-understood, routine, and conventional in the field of ECG technology as shown in Body-Surface Biopotential Electrodes in 48.3 Practical Electrodes for Biomedical Measurements section of Neuman reference.
Regarding claim 5, the limitations further limit how the second data set is being selected by varying measurements of “cycle length stability, ablation energy, a location of a distal end of the medical tool, a force exerted by the distal end of the medical tool on endocardial tissue of the heart, a quality of contact between the distal end of the medical tool and the endocardial tissue, a magnitude and a phase of impedance detected by the electrodes, a temperature of the endocardial tissue, a Force Power Time Integral, irrigation fluid parameters, S-Waves, noise level, or respiratory indication.”
Regarding claim 10, the limitation of “the visual indicators alter at least one of a color, shading, or thickness of the ECG traces” only further limit the abstract idea of presenting the ECG trace by changing the visual indicator. As such, the claim is not patent eligible for the same reason provided for claim 1 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 is unclear, since it requires a method “further comprising”, but then appears to be further clarifying the second data set as being selected from a group of measurement types. Amendments should either omit the phrase “further comprising”, and specifying that it is more narrowly defining the types of data collected by the second data set, or add steps for collecting these measurement types, depending on what is intended by the Applicant. For purposes of Examination, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallant et al (U.S. 5,305, 202). Gallant discloses (col. 4, lines 44-59) collecting a first data set of electrical activity of a patient's heart over a sequence of sampling times via sensors external to the patient (Figure 1 of Gallant shows a computer; Gallant discloses ECG system 10, which is considered to be external); generating (Figures 4-5) a two-dimensional ECG trace only in two dimensions along X and Y axes from the first data set of electrical activity; collecting (col. 12, line 66-col. 13, line 35)  a second data set that is associated with but different from the first data set of electrical activity via the .
Regarding claim 5, Gallant discloses (col. 14, lines 40-54) selecting, for the second data set, varying measurements from measurements of S-Waves (ST segment).
Regarding claim 10, Gallant discloses (Figure 5) the visual indicators alter thickness of the ECG trace (see, e.g., the overlapping lines on line 54).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gallant et al (U.S. 5,305, 202) in view of Neuman (Neuman, M. R. (2000, “Biopotential Electrodes”, J.D. Bronzino Ed., Second Edition, CRC Press LLC, Boca Raton). Gallant discloses the claimed invention except for electrodes located on a distal end of a medical tool. Neuman, however, discloses (Figure 48.5, pp. 9-10) the use of electrodes within a body, on a distal end (a), since these types of electrodes “are generally smaller than skin surface electrodes and do not require special electrolytic coupling fluid, since natural body fluids serve this function.”
Gallant and Neuman both disclose methods for collecting medical data. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gallant’s 2D display with Neuman’s internal electrode, in order to provide a more compact system with fewer fluid components.
Regarding claim 3, Neuman discloses (48.3; p. 6) sensors disposed on a body surface of a patient so that “The integrity of the skin is not compromised when these electrodes are applied, and they can be used for short-term diagnostic recording such as taking a clinical electrocardiogram or long-term chronic recording such as occurs in cardiac monitoring.” Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gallant’s 2D display with Neuman’s body surface sensors in order to keep the patient’s skin intact for greater patient safety and comfort.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gallant et al (U.S. 5,305, 202) in view of Paine et al (U.S. 2012/0330172). Gallant discloses the claimed invention except for the visual indicators alter at least one of a color, shading, or thickness of the ECG trace. Paine, however, discloses (Figures 7 and 9) displaying two different shadings of an ECG simultaneously.
Paine and Gallant both disclose systems for displaying two ECG signals simultaneously on the same graph. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gallant’s 2D ECG trace chart with Gallant’s two signals of different shading in order to differentiate one signal from another for ease of diagnosis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792